Exhibit 10.45

AMENDMENT TO SECURITIES PURCHASE AGREEMENT

THIS AMENDMENT TO SECURITIES PURCHASE AGREEMENT (this “Amendment”) is made as of
this 24th day of February, 2006, by and among Devcon International Corp., a
Florida corporation, with headquarters located at 595 South Federal Highway,
Suite 500, Boca Raton, Florida 33432 (the ”Company”), on the one hand, and
Steelhead Investments, Ltd., Castlerigg Master Investments, Ltd. and CS Equity
II, LLC (each individually, a “Buyer” and collectively, the “Buyers”).

Recitals

WHEREAS, the Company and Buyers are parties to that certain Securities Purchase
Agreement, dated as of February 10, 2006, (the “Agreement”). Capitalized terms
used but not defined herein shall have the meanings ascribed thereto in the
Agreement; and

WHEREAS, the parties desire to conduct the Initial Closing contemplated under
the Agreement on March 6, 2006 notwithstanding that the Agreement provides for
this closing to occur by the fifth business day after notice is given, which
notice is required to be supplied no later than February 24, 2006; and

WHEREAS, the Company and Purchaser desire to amend the Agreement to revise
certain provisions pertaining to the Additional Closing Date required under the
Agreement if the Information Statement required under the terms of the Agreement
is not reviewed by the Securities and Exchange Commission (the “SEC”).

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Section 1(b) of the Agreement is hereby amended by deleting the words “on the
fifth (5th) Business Day” and substituting the words “on the sixth
(6th) Business Day” therefor.

2. Section 1(c) of the Agreement is hereby amended by deleting the words “April
5, 2006” and substituting the words “May 10, 2006” therefor and by deleting the
words “April 15, 2006” and substituting the words “May 19, 2006” therefor.

3. Section 4(p) of the Agreement is hereby amended by deleting the words “April
15, 2006” and substituting the words “May 19, 2006” therefor.

4. Section (1) of Exhibit B, the Certificate of Designations, is hereby amended
by deleting the words “April 1, 2006” and substituting the words “the first
business day of the first full quarter to occur after the Initial Issuance Date”
therefor.

5. Except as specifically amended hereby, the Agreement is and remains
unmodified and in full force and effect and is hereby ratified and confirmed.



--------------------------------------------------------------------------------

6. All questions concerning the construction, validity, enforcement and
interpretation of this Amendment shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Amendment and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AMENDMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

7. This Amendment may be executed in two or more identical counterparts, all of
which shall be considered one and the same agreement and shall become effective
when counterparts have been signed by each party and delivered to the other
party; provided that a facsimile signature shall be considered due execution and
shall be binding upon the signatory thereto with the same force and effect as if
the signature were an original, not a facsimile signature.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Amendment to Securities Purchase Agreement to be duly
executed as of the date first written above.

 

COMPANY: DEVCON INTERNATIONAL CORP. By:  

/s/ Stephen J. Ruzika

Name:   Stephen J. Ruzika Title:   Chief Executive Officer and President

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Amendment to Securities Purchase Agreement to be duly
executed as of the date first written above.

 

BUYERS: STEELHEAD INVESTMENTS LTD. By:  

/s/ J. Baker Gentry, Jr.

Name:   J. Baker Gentry, Jr. Title:   Authorized Signatory

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Amendment to Securities Purchase Agreement to be duly
executed as of the date first written above.

 

BUYERS: CASTLERIGG MASTER INVESTMENTS, LTD. By:  

/s/ Kenneth Glassman

Name:   Kenneth Glassman Title:   Senior Managing Director

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Amendment to Securities Purchase Agreement to be duly
executed as of the date first written above.

 

BUYERS: CS EQUITY II LLC By:  

/s/ Joseph Turitz

Name:   Joseph Turitz Title:   Authorized Signatory

 

6